Citation Nr: 1741424	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  10-13 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), including on an extra-schedular basis pursuant to 38 C.F.R. § 4.16 (b).


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Roanoke, Virginia Department of Veterans Affairs Regional Office (RO), which is the Agency of Original Jurisdiction (AOJ).

In a July 2015 decision, the Board granted an increased rating for bilateral pes planus, denied service connection for a mood disorder, and determined entitlement to TDIU was included in the appeal and remanded the issue for development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's disability rating is 50 percent based on a single disability, bilateral pes planus, which does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16 (a) for a schedular TDIU.  In July 2015, the Board remanded the TDIU claim for VA to obtain an opinion on the functional impairment caused solely by the Veteran's bilateral pes planus, including a full description of the effects of his disability upon his ordinary activities.  If the evidence indicated, the Board also directed contingent development for referral to the Director of Compensation Service for a determination on whether the Veteran was entitled to a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b).  VA obtained an opinion in August 2016 and readjudicated the appeal in an April 2017 Supplemental Statement of the Case.  Unfortunately, an additional remand is necessary to fulfill the duty to assist.  

The Board notes that the Veteran informed VA that he was an employee of the United States Postal Service (USPS).  The Board notes that the Veteran submitted a statement from a former immediate supervisor, P.G., dated June 2009 that documented the Veteran's problems with pain and swelling in his feet and lower extremities.  PG noted that the Veteran's condition caused him to be unable to work regularly, and as a result, PG began preparations for progressive discipline.  PG noted that the Veteran ultimately opted to retire.  Further, the August 2016 VA examination referenced the Veteran's employment with USPS and his retirement after 28 years.

Pursuant to its duty to assist, VA "shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C. § 5103A(a)(1).  
The Veteran must provide sufficient information to reasonably identify where records are located and must "authorize the release of existing records in a form acceptable to the person, company, agency, or other custodian holding the records."  38 U.S.C.A. § 5103A(b) (West); 38 C.F.R.§ 3.159(c)(2)(i), (ii) (2017).  The Board finds that the Veteran has provided information sufficient to identify and locate these Federal records and that these records are relevant to the Veteran's appeal for entitlement to a TDIU.  On remand the Veteran should be requested to authorize the release of his USPS employment records.  38 U.S.C.A. § 5103A(c)(1) (West 2014); 38 C.F.R. § 3.159(c)(2) (2017).  

The Board also notes that the Veteran receives treatment at the Salem VA Medical Center; however his records are not associated with the claims file.  VA treatment records are constructively of record and must be secured to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records and associate such record with the claims file.  If no such records exist, obtain a negative response and associate that response with the claims file.    

2.  Request the Veteran provide authorization and/or release for his United States Postal Service employment records.  

3.  IF the Veteran authorizes release - Request from the U.S. Postal Service any and all administrative or medical records.  The RO must continue in its efforts to obtain these records until it is determined that the records do not exist or that further efforts to obtain the records would be futile (such as if the U.S. Postal Service advises VA that the records do not exist or that the custodian does not have them).  

If this is the case, the RO must obtain a negative response from the U.S. Postal Service or other appropriate Federal department or agency that is the custodian of such records, to the extent possible.  The RO must document all efforts to obtain such records and associate all such documentation with the claims file.

4.  Then, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



